Title: From Thomas Jefferson to Hammuda Pasha, Bey of Tunis, 9 September 1801
From: Jefferson, Thomas
To: Pasha, Hammuda


Great and Good Friend,
The letter which you addressed to the President of the United State of America on the 15th. of April, has been received, and has conveyed us the assurances, always welcome, that your friendly dispositions towards these States still continue firm and unimpaired. We feel deep regret that the regalia and other tokens of our esteem for you had not, at that date, reached their destination. These delays proceed from the distance of our situation, and from the circumstance that some of the articles acceptable to you, are not fabricated here, but are to be sought for in foreign countries, where also they require time to be prepared. We trust they will all have been received before this reaches you. We are a nation not practising the difficult arts, but employed in agriculture, and transportation of its produce for commercial exchange with others. Peace therefore with all nations is essentially our pursuit, so long as it can be obtained on just and equal grounds. Of this desire on our part we have given to the States bordering on the Mediterranean the same manifestations of which Europe had set the example. Like them, we consented to give a price for friendships, which would have been properly requited by our own. So long as we have been met with moderation and good faith we have preferred these means of peace, rather than to seek it through our own strength. At length, however, the inadmissible demands of the Bashaw of Tripoli and our determination to owe to our own energies, and not to dishonorable condescensions the protection of our right to navigate the Ocean freely, have induced us to send a squadron into the Mediterranean sea, for the protection of our commerce against the Bashaw of Tripoli. We gave, illustrious friend, in strict charge to our Officer, chief in command, to respect, and treat with particular friendship, your flags, your vessels and your subjects, and to take an early occasion after his arrival in those seas, to testify his respect to you; to assure you of our adherence to the peace and friendship established with you, and of our orders to him to cultivate them with assiduity: and we trusted you would yield him that hospitable reception, and those accommodations in the ports of your dominions, which his necessities require. We did this with the greater confidence, as knowing the liberality of your mind, and being ourselves in the habit of rendering similar good offices to all nations in friendship with us.
Trusting, good Friend, that our Consul will have received and delivered those evidences of our good will, which circumstances permit us to offer for your acceptance, we ask the continuance of your friendship in return for that which we sincerely bear to you; and pray to God that he may long preserve your life, and have you under the safeguard of his holy keeping.
Done in the United States of America this ninth day of September one thousand eight hundred and one.
Th: Jefferson
